Citation Nr: 0401873	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for organic brain syndrome 
claimed as due to a head injury in service. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1969 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied entitlement service 
connection for a head injury, resulting in organic brain 
syndrome.  The veteran appealed the denial.  

In a decision of the Board dated in May 2001, the veteran's 
claim of entitlement to service connection for a head injury, 
resulting in organic brain syndrome was denied.  The veteran 
appealed the denial of his claim to the United States Court 
of Appeals For Veterans Claims (CAVC).

In September 2001 a Motion for Remand and Stay Of Proceedings 
was submitted by the appellee.  In November 2001, the 
appellant filed a Response to Appellee's Motion for Remand 
and Stay Of Proceedings.

In January 2002, the CAVC issued an Order granting the 
motion.  The May 2001 decision of the Board was vacated and 
the matter was remanded.  

In March 2002, the Board notified the veteran that the appeal 
had been certified to the Board.  See 38 C.F.R. SEC 20.1304 
(2001), as amended by 67 Fed. Reg. 3099 (January 23, 2002).  

In June 2002 the veteran's attorney requested an extension of 
time in which to submit additional evidence and a hearing.  
In July 2002, the veteran's attorney was contacted and he 
confirmed that he still wanted a 90-day extension and 
clarified that the request was for a video conference 
hearing.  In a July 2002 letter, the Board extended the 
deadline to September 23, 2002 for submission of materials to 
the Board.  See 38 C.F.R. SEC 20.1304 (2001), as amended by 
67 Fed. Reg. 3099 (January 23, 2002.  

In November 2002, the veteran's attorney submitted to the 
Board an undated evaluation report by a private consulting 
Forensic Psychologist.  

Pursuant to the January 2002 CAVC Order, in November 2002, 
the Board remanded the claim directing that the RO arrange 
for the veteran to be provided with any additional due 
process requirements pursuant to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), and that he be 
scheduled for a video conference hearing.

The RO notified the veteran in December 2002 that he had been 
scheduled to appear for a video conference hearing on January 
23, 2003.  Subsequently, the veteran, through his attorney, 
requested that the hearing be cancelled and not rescheduled.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  See 38 
C.F.R. § 20.704(e) (2003).

The case was returned to the Board for appellate review.  

The Board issued a decision in February 2003 denying 
entitlement to service connection for a head injury, 
resulting in organic brain syndrome.  The veteran appealed 
this decision to the CAVC.  The parties filed a joint motion 
to remand the appeal because the Board decision did not 
present sufficient reasons or bases to support its conclusion 
that VA provided adequate notice of the information and 
evidence necessary to substantiate the appellant's claim 
pursuant to 38 U.S.C.A. § 5103(a) as amended by the VCAA.  

In July 2003 the CAVC ordered that the motion was granted.  
The February 2003 Board decision was vacated and the matter 
was remanded.  

In December 2003, the veteran's attorney submitted to the 
Board a December 2003 evaluation report by a private 
neuropsychologist.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  





REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

The Joint Motion to Remand noted that signing counsel had 
examined the claims file to ensure that no documents of 
record satisfied the specific elements required for adequate 
notice under the VCAA as set forth in Charles (John) v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

It was concluded that neither the Rating Decisions, the 
Statement of the Case, the BVA remand, nor the correspondence 
from VA fulfilled the requirements that VA must notify the 
appellant of the information and evidence necessary to 
substantiate his claim and indicate which portion of any such 
information or evidence is to be provided by the appellant 
and which portion must be provided by VA.  Charles, 16 Vet. 
App. at 373-74; Cf. Quartuccio, 16 Vet. App. at 186-87; see 
generally Weaver v. Principi, 14 Vet. App. 301 (2001).  

In this case, according to the joint remand, VA has not 
complied with the notice and duty to assist provisions 
contained in the new law.  In Disabled American Veterans, the 
United States Court of Appeals for t he Federal Circuit 
(CAFC) invalidated 38 C.F.R. § 19.9(a)(2)(ii), which allows 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and requires a response period of "not less 
than 30 days to respond to the notice".  

The CAFC held this is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  
Accordingly, remand is required for the RO to issue a 
development letter consistent with the notice requirements of 
the VCAA on the issue of entitlement to service connection 
for organic brain syndrome claimed as a residual of a head 
injury in service.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ____ (Dec. 
16, 2003) (to be codified at 38 U.S.C. 
§ ___ ) and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for entitlement to service 
connection for organic brain syndrome 
claimed as due to a head injury in 
service and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, to include the 
scheduling of a VA examination if deemed 
appropriate.





4.  The VBA AMC should request inpatient 
hospital treatment clinical records 
during the veteran's service.  
The veteran was injured on June 25, 1970 
and first treated at the 45th Evacuation 
Hospital in Vietnam and then transferred 
to the 249th General Hospital in Japan.  
From there he went to the Naval Hospital 
in Great Lakes, Illinois for treatment 
from July 8, 1970, to August 28, 1970.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
organic brain syndrome claimed as due to 
a head injury in service to include 
consideration of evidence submitted since 
the statement of the case issued in 
January 2000.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim of entitlement to service connection for organic brain 
syndrome claimed as due to a head injury in service.  
38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


